[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10384            ELEVENTH CIRCUIT
                                        Non-Argument Calendar        SEPTEMBER 6, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 4:10-cr-00155-BAE-GRS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

CHRISTOPHER J. COOPER,

lllllllllllllllllllllllllllllllllllllll                          l Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (September 6, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Robert N. Nye, III, appointed counsel for Christopher J. Cooper in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cooper’s conviction and

sentence are AFFIRMED.




                                         2